Citation Nr: 1325055	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  09-40 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent, prior to May 21, 2008, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), prior to May 21, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Waco, Texas, Regional Office (RO).

The October 2006 decision granted service connection for PTSD and assigned a 50 percent rating from the date of claim, March 28, 2005.  

VA did not receive a notice of disagreement (NOD) with this determination within one year; however, February 2007 and March 2007 VA psychiatric treatment records detail the nature and severity of the Veteran's PTSD, and are deemed of record at the time generated.  See Bell v. Derwinski, 2 Vet. App. 242, 252-52 (2010); 38 C.F.R. §§ 20.302, 20.304 (2012).  Thus, VA received new and material evidence within one year of the October 2006 decision and adjudication of the claim must relate back to the initial claim.  38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).  

The August 2008 decision only resolved the appeal to the extent that a 100 percent rating for PTSD was granted, effective May 21, 2008, and the period prior to May 21, 2008, remains for appellate review.  AB v. Brown, 6 Vet. App. 35 (1993).  

Based on the evidence and the benefits sought on appeal, the issues have been recharacterized on the title page.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The appeal was previously remanded in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since obtaining the Veteran's Social Security Administration (SSA) folder, additional records and determinations have been added to this record because there is no SSA disability determination but the Veteran has submitted a favorable award letter.  VA must obtain his complete SSA record on remand.  

VA must obtain a retrospective medical opinion on remand considering the complete SSA folder to assess the severity of service-connected PTSD and the impact on the Veteran's employability (i.e., substantially gainful) prior to May 21, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's Social Security Administration (SSA) records, including medical records and disability determinations.  Records provided in CD-ROM/digital format must be printed and associated with the claim file.  All efforts to obtain the records must be documented; a negative response must be requested if no records are available.

2.  Then, obtain a retrospective medical opinion from an appropriate medical professional, regarding the Veteran's PTSD and employability, from March 28, 2005, to May 21, 2008.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must discuss the nature, extent, and severity of social and occupational impairment attributable to PTSD from March 28, 2005, to May 21, 2008.  The examiner must report all pertinent symptoms and findings, and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score(s) for this period.  

Then, opine whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that, without taking into account his age, the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by PTSD, from March 28, 2005, to May 21, 2008. 

The examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; the SSA folder; December 2005 and March 2006 VA hospitalization records; an April 2006 VA psychiatric assessment; a September 2006 VA examination report, etc.) and set forth a complete rationale for all findings and conclusions.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

3.  Then, readjudicate the appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


